Title: From Thomas Jefferson to United States Congress, 27 December 1805
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives of the United States
                     
                     Dec. 27. 1805.
                  
                  I lay before Congress a Report of the Surveyor of the public buildings, stating the progress made on them during the last season, and what may be expected to be accomplished in the ensuing one.
                  
                     Th: Jefferson 
                     
                     
                  
               